ALLOWANCE
	Claims 1-18 are allowed.


Information Disclosure Statement
	The references contained in the IDS dated August 24, 2020 are made of record.



Reasons for Allowance
	The following is an Examiner’s statement of reasons for allowance: the elected invention is free of the prior art and the form of the application is acceptable.  The closest prior art is Hunt, et al., Disubstituted Pyrimidines as Lck Inhibitors, Bioorganic & Med. Chem. Letters, 19, 5440-5443, (2009), which teaches the compound: 
    PNG
    media_image1.png
    194
    424
    media_image1.png
    Greyscale
, the structure of the disclosed compound being very similar to the instant methods.  The difference between this cited compound of the reference and the instant compounds is that it possesses an extra methylene in the position corresponding to instant Y and thus is not a phenolic TRPV1 agonist as required by Y of instant claim 1 of the instant methods.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERICH A LEESER whose telephone number is (571)272-9932.  The Examiner can normally be reached Monday through Friday from 10-6 PST, M-F. PST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.  The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private 

/ERICH A LEESER/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
United States Patent and Trademark Office	 	 
Tel. No.: (571) 272-9932